                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MICHAEL GREENE,                                    No. 4:21-CV-00026
    DAVID JONES,
                                                       (Judge Brann)
                     Plaintiffs,

            v.

    WARDEN E. BRADLEY, et al.,

                     Defendants.

                                           ORDER

          AND NOW, this 18th day of May 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.          The Plaintiffs’ Motion for Preliminary Injunction1 is DENIED.

     2.          The Plaintiffs’ motion for appointment of counsel2 is DISMISSED
                 WITHOUT PREJUDICE to Plaintiffs’ right to refile if this case is
                 reopened.

     3.          The Clerk of Court is directed to ADMINISTRATIVELY CLOSE this
                 case and include a copy of a prisoner civil rights complaint with this
                 Order.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge


1
     Doc. 1.
2
     Doc. 5.
